               Case 2:17-cv-01628-RFB-EJY Document 81 Filed 10/20/20 Page 1 of 6


1    AARON D. FORD
      Attorney General
2    Wade J. VanSickle (Bar No. 13604)
      Deputy Attorney General
3    State of Nevada
     Office of the Attorney General
4    555 E. Washington Ave., Ste. 3900
     Las Vegas, Nevada 89101
5    (702) 486-3216 (phone)
     (702) 486-3773 (fax)
6    Email: wvansickle@ag.nv.gov

7    Attorneys for Defendants Scherrie Bean, Paul Bitar,
     Alberto Buencamino, James Dzurenda, Jerry Howell,
8    Jennifer Nash, and Brian Williams

9

10                             UNITED STATES DISTRICT COURT

11                                   DISTRICT OF NEVADA

12    SHANNON CARTER,                                    Case No. 2:17-cv-01628-RFB-EJY
13                     Plaintiff,                      DEFENDANTS’ SUPPLEMENT TO
                                                         OPPOSITION TO PLAINTIFF’S
14        v.                                           PARTIAL MOTION FOR SUMMARY
                                                           JUDGMENT (ECF NO. 49)
15        S. BEAN, BITAR, and J. NASH, et al.,
16                     Defendants.
17

18             Defendants, Scherrie Bean, Paul Bitar, Alberto Buencamino, James Dzurenda, Jerry

19   Howell, Jennifer Nash, and Brian Williams, by and through counsel, Aaron D. Ford,

20   Attorney General for the State of Nevada, and Wade J. VanSickle, Deputy Attorney

21   General, hereby submit this Supplement to Opposition to Plaintiff’s Partial Motion for

22   Summary Judgment (ECF No. 49).

23                       MEMORANDUM OF POINTS AND AUTHORITIES

24   I.        INTRODUCTION

25             Carter is not entitled to summary judgment on his Fourteenth Amendment due

26   process claims because his underlying Eighth Amendment deliberate indifference to a

27   serious medical condition claims fail as a matter of law.

28             Defendants’ submit this Supplement out of an abundance of caution and to reaffirm

                                                   1

30
           Case 2:17-cv-01628-RFB-EJY Document 81 Filed 10/20/20 Page 2 of 6


1    Carter is not entitled to summary judgment on any of his claims. Carter asserts in his
2    Reply that his Fourteenth Amendment due process claim should be granted because
3    Defendants’ Opposition was “silen[t]” and “should be taken as the defendant concede to and
4    Plaintiff granted summary judgment as to that claim.” ECF No. 74 at 5.1
5          Carter’s unfounded argument should be rejected because Defendants established in
6    both their pending Motion for Summary Judgment (ECF No. 69) and Opposition to
7    Plaintiff’s Partial Motion for Summary Judgment (ECF No. 73)2 that Carter’s Eighth
8    Amendment medical indifference claims fail as a matter of law. Since Carter cannot prevail
9    on his medical indifference claims, the Fourteenth Amendment due process claim also fails
10   since it is contingent upon a finding that the Defendants’ indifference “shocks the
11   conscience.” Accordingly, Carter’s Motion for Partial Summary Judgment should be denied
12   on all grounds.
13   II.   LEGAL STANDARD
14         Pursuant to FED. R. CIV. P. 56(a), summary judgment is proper “if the movant shows
15   that there is no genuine dispute as to any material fact and the movant is entitled to
16   judgment as a matter of law.” A dispute as to a material fact is “genuine” if the evidence is
17   such that a reasonable jury could return a verdict for the nonmoving party. Anderson v.
18   Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
19         The moving party for summary judgment has the initial burden of showing the
20   absence of a genuine issue of material fact. Adickes v. S.H. Kress & Co., 398 U.S. 144, 157
21   (1970). To carry this burden, the moving party need not introduce any affirmative evidence
22         1Defendants’ inadvertently misunderstood the screening order (ECF No. 44) to have
23   precluded Carter from proceeding on a substantive due process claim and requested an
     opportunity to brief the issue if the Court had ruled to the contrary. ECF No. 73 at 2 n.1.
24
           2
             To preserve judicial resources, Defendants incorporate the arguments set forth in
25   these documents. Furthermore, the Court may take judicial notice these documents. See
     Fed. R. Evid. 201; Harris v. Cty. Of Orange, 682 F.3d at 1132 (“We may take judicial notice
26   of undisputed matters of public record, Lee v. City of Los Angeles, 250 F.3d 668, 669 (9th
     Cir. 2001), including documents on file in federal or state courts.”); Insurance Co. of North
27   America v. Hilton Hotels U.S.A., Inc., 908 F. Supp. 809, 812 n 1 (D. Nev. November 20,
     1995)(holding the Court may take judicial notice of copies of the pleadings, motions, and
28   discovery responses in the matter before it as well as the underlying matter).

                                                   2

30
           Case 2:17-cv-01628-RFB-EJY Document 81 Filed 10/20/20 Page 3 of 6


1    (such as affidavits or deposition excerpts) but may simply point out the absence of evidence
2    to support the nonmoving party’s case. Fairbank v. Wunderman Cato Johnson, 212 F.3d
3    528, 532 (9th Cir. 2000). Once the movant’s burden is met by presenting evidence which, if
4    uncontroverted, would entitle the movant to a directed verdict at trial, the burden then
5    shifts to the respondent to set forth specific facts demonstrating that there is a genuine
6    issue for trial. Anderson, 477 U.S. at 250. If the factual context makes the respondent’s
7    claim implausible, that party must come forward with more persuasive evidence than
8    would otherwise be necessary to show that there is a genuine issue for trial. Celotex Corp.
9    v. Catrett, 477 U.S. 317, 323-324 (1986); Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,
10   475 U.S. 574, 586-87 (1986).
11         If the party seeking summary judgment meets its burden, then summary judgment
12   will be granted unless there is significant probative evidence tending to support the
13   opponent’s legal theory. First National Bank of Ariz. v. Cities Serv. Co., 391 U.S. 253, 290
14   (1968); Commodity Futures Trading Commission v. Savage, 611 F.2d 270, 282 (9th Cir.
15   1979). Conclusory or speculative testimony is insufficient to raise a genuine issue of fact
16   and defeat summary judgment. Thornhill Publ'g Co. v. Gen. Tel. & Elecs. Corp., 594 F.2d
17   730, 738 (9th Cir. 1979). An affidavit or declaration will not defeat summary judgment if it
18   contains no more than conjecture or a scintilla of evidence insufficient to support a jury
19   verdict. See Nelson v. Pima Cmty. Coll., 83 F.3d 1075, 1081–82 (9th Cir. 1996) (“[M]ere
20   allegation and speculation do not create a factual dispute for purposes of summary
21   judgment.”); Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989) (“A summary judgment
22   motion cannot be defeated by relying solely on conclusory allegations unsupported by
23   factual data.”). “A non-movant’s bald assertions or a mere scintilla of evidence are both
24   insufficient to withstand summary judgment.” FTC v. Stephanchik, 559 F.3d 924, 929 (9th
25   Cir. 2009) (citing Galen v. Cnty. of Los Angeles, 477 F.3d 652, 658 (9th Cir. 2007)).
26         A material issue of fact is one that affects the outcome of the litigation and requires
27   a trial to resolve the differing versions of the truth. See S.E.C. v. Seaboard Corp., 677 F.2d
28   1289, 1293 (9th Cir. 1982); S.E.C. v. Seaboard Corp., 677 F.2d 1301, 1305-06 (9th Cir. 1982).

                                                   3

30
            Case 2:17-cv-01628-RFB-EJY Document 81 Filed 10/20/20 Page 4 of 6


1    All facts and inferences drawn must be viewed in the light most favorable to the responding
2    party when determining whether a genuine issue of material fact exists for summary
3    judgment purposes. Poller v. CBS, Inc., 368 U.S. 464, 473 (1962).
4    III.   LEGAL DISCUSSION
5           A prisoner may assert a Fourteenth Amendment substantive due process claim if
6    the prisoner can show that the deliberate indifference of prison officials to medical needs
7    of the prisoner “shock the conscience.” Lemire v. Cal. Dept. Corrs. & Rehab., 726 F.3d 1062,
8    1075 (9th Cir. 2013). “A prison official’s deliberately indifferent conduct will generally
9    “shock the conscious’ so long as the prison official had time to deliberate before acting or
10   failing to act in a deliberately indifferent manner.” Id. at 1075.
11          Here, Carter is not entitled to summary judgment on his Fourteenth Amendment
12   due process claim because he is not entitled to summary judgment on the underlying
13   Eighth Amendment medical indifference claims. Carter’s argument that Defendants
14   conceded he is entitled to summary judgment is illogical.
15          As established in Defendants’ Motion for Summary Judgment and Opposition,
16   Carter did not suffer from a serious medical condition, Defendants were not indifferent to
17   Carter’s medical condition, and Defendants are entitled to qualified immunity. ECF No. 69
18   at 12-21, 24-27; ECF No. 73. Accordingly, Carter’s Partial Motion should be denied with
19   respect to the medical indifference claims. Since Defendants established Carter cannot
20   prevail on the medical indifference claims, Carter cannot prevail on the due process claims
21   because he cannot prove Defendants’ acted with indifference that “shocks the conscious.”
22   Lemire, 726 F.3d 1075; see also Albright v. Oliver, 510 U.S. 266, 273 (1994) (plurality
23   opinion of REHNQUIST, C.J.)(Because we have “always been reluctant to expand the
24   concept of substantive due process,” Collins v. Harker Heights, supra, at 125, 112 S.Ct., at
25   1068, we held in Graham v. Connor, 490 U.S. 386, 109 S.Ct. 1865, 104 L.Ed.2d 443
26   (1989), that “[w]here a particular Amendment provides an explicit textual source of
27   constitutional   protection   against    a   particular   sort   of   government   behavior,
28   that Amendment, not the more generalized notion of substantive due process, must be the

                                                   4

30
           Case 2:17-cv-01628-RFB-EJY Document 81 Filed 10/20/20 Page 5 of 6


1    guide for analyzing these claims.” ). Thus, Carter’s Partial Motion, including the due
2    process claims, should be dismissed.
3    IV.   CONCLUSION
4          Carter is not entitled to summary judgment on the Fourteenth Amendment due
5    process claims because his underlying Eighth Amendment deliberate indifference claims
6    against all Defendants fail as a matter of law. For the reasons set forth in Defendants’
7    pending Motion for Summary Judgment (ECF No. 69), summary judgment in favor of all
8    Defendants is proper. As such, Carter’s Partial Motion should be denied, and Defendants’
9    Motion for Summary Judgment (ECF No. 69) should be granted.
10         DATED this 20th day of October, 2020.

11                                          AARON D. FORD
                                            Attorney General
12
                                            By:       /s/ Wade J. VanSickle
13                                                    Wade J. VanSickle (Bar No. 13604)
                                                      Deputy Attorney General
14                                                    Attorneys for Defendants
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  5

30
           Case 2:17-cv-01628-RFB-EJY Document 81 Filed 10/20/20 Page 6 of 6


1

2                                 CERTIFICATE OF SERVICE
3          I certify that I am an employee of the State of Nevada, Office of the Attorney General,
4    and that on October 20, 2020, I electronically filed the foregoing DEFENDANTS’
5    SUPPLEMENT TO OPPOSITION TO PLAINTIFF’S PARTIAL MOTION FOR
6    SUMMARY JUDGMENT (ECF NO. 49) via this Court’s electronic filing system. Parties
7    that are registered with this Court’s electronic filing system will be served electronically.
8    For those parties not registered, service was made by depositing a copy for mailing in the
9    United States Mail, first-class postage prepaid, at Las Vegas, Nevada, addressed to the
10   following:
11

12         Shannon Carter #70773
           Warm Springs Correctional Center
13         P.O. Box 7007
           Carson City, NV 89702
14         wscclawlibrary@doc.nv.gov
           Plaintiff, Pro Se
15
                                             /s/ Sheri Regalado
16                                           Sheri Regalado, an employee of the
                                             Office of the Nevada Attorney General
17

18

19

20

21

22

23

24

25

26

27

28

                                                   6

30
